Citation Nr: 1755204	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-08 644		DATE


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to a lumbar spine disability.

3.  Entitlement to service connection for a left hip disability, to include as secondary to a lumbar spine disability.


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at a hearing in January 2017.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a recurrent lower back strain that he sustained in service while loading stores on a ship.  He testified at the January 2017 Board hearing that this injury continued after service to the present, and was separate from a back condition that resulted in a laminectomy surgery in 2000.  The Veteran also seeks service connection for disabilities in the right and left hips, which he contends developed as a result of the lower back strain.

The Veteran underwent a VA examination in September 2012 for these disabilities.  The examiner identified diagnoses of degenerative disc disease and a herniated disc with myelopathy.  However, the examiner's opinion focused only on the herniated disc, concluding that an acute lumbosacral strain in service in 1967 is insufficient to result in a herniated disc requiring surgery so many years later.  The examiner did not address the diagnosis of degenerative disc disease, or the Veteran's contention that his lower back continued to seize up in the years after service.  This oversight also ignores documentation in the record of para-spinal muscle spasms in November 1967 and December 1969, and a May 1967 x-ray showing some disc space narrowing in the L4-L5 region.

Accordingly, the September 2012 examination is inadequate, and a remand is necessary in order to obtain another VA examination which addresses the above deficiencies.  Finally, the right and left hip issues are intertwined with the above remanded issue, and are also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine whether any current lumbar spine disability, to include degenerative disc disease and herniated discs, is related to the Veteran's military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all lumbar spine disabilities currently found.  

For each lumbar spine disability identified, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability began in or is otherwise caused by the Veteran's active service. 

The examiner should specifically opine whether the Veteran's in-service acute lumbosacral strain was the initial injury that caused any of his current spine disabilities.  

The examiner should address the Veteran's lay statements regarding continuity of symptomatology since onset and/or since discharge from service.  The examiner should address any other pertinent evidence of record, including the May 1967, November 1967, and December 1969 complaints, testing, and diagnoses reflected in the Veteran's service treatment records.  

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Schedule the Veteran for an examination with an appropriate clinician to determine whether the bursitis/tendonitis of the right and left hips is related to the Veteran's military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the hip disabilities began in or are otherwise caused by the Veteran's active service.

The examiner should next opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hip disabilities are (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of the disease) by the Veteran's lumbar spine disability.  If aggravation of the Veteran's hip disabilities by his lumbar spine disability is found, the examiner must attempt to establish a baseline level of severity of the hip disabilities prior to aggravation by the lumbar spine disability.

The examiner should address the Veteran's lay statements regarding continuity of symptomatology since onset.  The examiner should also address any other pertinent evidence of record.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for service connection of his lumbar spine and hip disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Oregon Department of Veterans' Affairs

